DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 05/10/2022. 
3.	Status of the claims:
	•	Claims 1, 7, 8, 14-21 have been amended.
•	Claims 1-21 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 05/10/2022 with respect to amended independent claims 1, 8, and 15 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of SOL (US 20160204837 A1).
5.    	In response to Applicant’s remarks/arguments filed on 05/10/2022 regarding amended independent claims 1, 8, and 15, the Examiner acknowledges that Ling does not explicitly teach the newly recited features as argued by Applicant. However, the system of SOL (US 20160204837 A1) cures this deficiency.
Please see the rejection below.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2003/0227374 A1) in view of Aghara et al. (US 2019/0043321 A1) and further in view of SOL (US 2016/0204837 A1).

Regarding claim 1, Ling discloses a system for synchronizing haptic actuators with displayed content comprising: a processor subsystem (Fig. 5); and a non-transitory memory device comprising instructions, which when executed by the processor subsystem, cause the processor subsystem to: 
determine a physical location of the control mechanism on the wearable device (Ling, para. 61: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table); 
determine a network address corresponding to the physical location of the control mechanism (Ling, Fig. 5, para. 59: The network data transfer interface of applicant's invention is shown in FIG. 5. Data is transmitted between a data network 42 and individual electrotactile modules 10 via electronic control device 40 and data/address bus 44); 
construct an audio data packet including the network address of the control mechanism and details of an effect that the control mechanism is to produce (Ling, para. 60-62: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table. The purpose of the location mapping is to filter incoming data and to process "tactile pixels" corresponding to discrete tactile locations. Moreover, section 16 discloses processing the input signals in the electrotactile device to produce output signals comprising tactile sensation and location data).
Although Ling discloses a network receiver (Fig. 5, step 46) that receives from an application executing on the system (Fig. 5), but Ling does not appear to explicitly discloses receive from an application executing on the system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system; transmit the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, Aghara discloses receive from an application executing on the system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system (Aghara, para. 40: The haptic actuator 102 may include a communications component 106. The communications component 106 may be used by the haptic actuator 102 to communicate with a controller such as a microcontroller. The controller may be used in conjunction with a wearable article to determine the location of the haptic actuator 102 on the wearable article. The controller may also provide information from the simulated environment software to direct the haptic actuator 102 to activate and provide feedback to a user employing the haptic actuator 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling with the teaching of Aghara to include the above features into the system of Ling such as receive from an application executing on the system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.
The combination of Ling and Aghara does not appear to explicitly disclose transmit the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, SOL discloses transmit the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce (SOL, FIG. 3, para. 43, 51-52: a controller configured to control the wireless communication unit to transmit a request signal to open a channel for audio data to the wearable device, and the wearable device transmits audio data to execute a predetermined function corresponding to recognized voice based on the audio data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara with the teaching of SOL to include the above features such as the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce as taught by SOL. The motivation for doing so would have been to provide technology to enable audio channel connection between a wearable device and an in-vehicle system using an existing profile without an additional new Bluetooth profile.

Regarding claim 2, Ling as modified by Aghara and SOL discloses all the subject matter of the system of claim 1, however, Aghara further discloses wherein the control mechanism is a haptics actuator (Aghara, para. 40: The communications component 106 may be used by the haptic actuator 102 to communicate with a controller such as a microcontroller). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling and SOL with the teaching of Aghara to include the above features into the system of Ling such as the control mechanism is a haptics actuator as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.

Regarding claim 3, Ling as modified by Aghara and SOL discloses all the subject matter of the system of claim 2, however, Aghara further discloses wherein the wearable device comprises a haptics suit (Aghara, para. 41: The wearable article 202 is depicted as a full body haptic suit). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling and SOL with the teaching of Aghara to include the above features into the system of Ling such as the wearable device comprises a haptics suit as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.

Regarding claim 4, Ling as modified by Aghara and SOL discloses all the subject matter of the system of claim 2, however, Aghara further discloses wherein the details of the effect include a type of effect, an intensity of effect, or a duration of effect (Aghara, para. 41: provide sensation to the user employing the haptic actuator 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling and SOL with the teaching of Aghara to include the above features into the system of Ling such as the details of the effect include a type of effect, an intensity of effect as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.

Regarding claim 8, Ling discloses a method for synchronizing haptic actuators with displayed content comprising: 
determining a physical location of the control mechanism on the wearable device (Ling, para. 61: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table); 
determining a network address corresponding to the physical location of the control mechanism (Ling, Fig. 5, para. 59: The network data transfer interface of applicant's invention is shown in FIG. 5. Data is transmitted between a data network 42 and individual electrotactile modules 10 via electronic control device 40 and data/address bus 44); 
constructing an audio data packet including the network address of the control mechanism and details of an effect that the control mechanism is to produce (Ling, para. 60-62: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table. The purpose of the location mapping is to filter incoming data and to process "tactile pixels" corresponding to discrete tactile locations. Moreover, section 16 discloses processing the input signals in the electrotactile device to produce output signals comprising tactile sensation and location data). 
Although Ling discloses a network receiver (Fig. 5, step 46) that receives from an application executing on the system (Fig. 5), but Ling does not appear to explicitly discloses receiving from an application executing on a system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system; transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, Aghara discloses receiving from an application executing on a system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system (Aghara, para. 40: The haptic actuator 102 may include a communications component 106. The communications component 106 may be used by the haptic actuator 102 to communicate with a controller such as a microcontroller. The controller may be used in conjunction with a wearable article to determine the location of the haptic actuator 102 on the wearable article. The controller may also provide information from the simulated environment software to direct the haptic actuator 102 to activate and provide feedback to a user employing the haptic actuator 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling with the teaching of Aghara to include the above features into the system of Ling such as receiving from an application executing on the system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.
The combination of Ling and Aghara does not appear to explicitly disclose transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, SOL discloses transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce (SOL, FIG. 3, para. 43, 51-52: a controller configured to control the wireless communication unit to transmit a request signal to open a channel for audio data to the wearable device, and the wearable device transmits audio data to execute a predetermined function corresponding to recognized voice based on the audio data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara with the teaching of SOL to include the above features such as the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce as taught by SOL. The motivation for doing so would have been to provide technology to enable audio channel connection between a wearable device and an in-vehicle system using an existing profile without an additional new Bluetooth profile.

Regarding claim 15, Ling discloses at least one non-transitory machine-readable medium for synchronizing haptic actuators with displayed content including instructions, which when executed by a machine, cause the machine to perform operations comprising: 
determining a physical location of the control mechanism on the wearable device (Ling, para. 61: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table); 
determining a network address corresponding to the physical location of the control mechanism (Ling, Fig. 5, para. 59: The network data transfer interface of applicant's invention is shown in FIG. 5. Data is transmitted between a data network 42 and individual electrotactile modules 10 via electronic control device 40 and data/address bus 44); 
constructing an audio data packet including the network address of the control mechanism and details of an effect that the control mechanism is to produce (Ling, para. 60-62: Tactile data and control data is passed from network receiver 46 to a location mapping controller 48. Controller 48 accesses a DRAM type memory 50 to support its data processing operations and an EEPROM memory 52 which stores a location mapping table. The purpose of the location mapping is to filter incoming data and to process "tactile pixels" corresponding to discrete tactile locations. Moreover, section 16 discloses processing the input signals in the electrotactile device to produce output signals comprising tactile sensation and location data); and
Although Ling discloses a network receiver (Fig. 5, step 46) that receives from an application executing on the system (Fig. 5), but Ling does not appear to explicitly discloses receiving from an application executing on a system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system; transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, Aghara discloses receiving from an application executing on a system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system (Aghara, para. 40: The haptic actuator 102 may include a communications component 106. The communications component 106 may be used by the haptic actuator 102 to communicate with a controller such as a microcontroller. The controller may be used in conjunction with a wearable article to determine the location of the haptic actuator 102 on the wearable article. The controller may also provide information from the simulated environment software to direct the haptic actuator 102 to activate and provide feedback to a user employing the haptic actuator 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling with the teaching of Aghara to include the above features into the system of Ling such as receive from an application executing on the system, an indication to activate a control mechanism from among a plurality of control mechanisms on a wearable device connected to the system as taught by Aghara. The motivation for doing so would have been to provide information to the controller for the haptic actuator to provide feedback to the user during the simulated environment experience.
The combination of Ling and Aghara does not appear to explicitly disclose transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce.
In a similar field of endeavor, SOL discloses transmitting the audio data packet to the wearable device, wherein the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce (SOL, FIG. 3, para. 43, 51-52: a controller configured to control the wireless communication unit to transmit a request signal to open a channel for audio data to the wearable device, and the wearable device transmits audio data to execute a predetermined function corresponding to recognized voice based on the audio data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara with the teaching of SOL to include the above features such as the wearable device is to transmit, over an audio channel to the control mechanism, the details of the effect that the control mechanism is to produce as taught by SOL. The motivation for doing so would have been to provide technology to enable audio channel connection between a wearable device and an in-vehicle system using an existing profile without an additional new Bluetooth profile.

11.	Claims 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2003/0227374 A1) in view of [Aghara et al. (US 2019/0043321 A1 and SOL (US 2016/0204837 A1)] and further in view of Lightspace (WO 2004/074997 A2).

Regarding claims 5, 12, 19, Ling as modified by Aghara and SOL discloses all the subject of the system of claim 1 with the exception wherein the control mechanism is a light controller.
 In a similar field of endeavor, Lightspace discloses wherein the control mechanism is a light controller (Lightspace, para. 76: which recites controller mechanism is a light controller).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara and SOL with the teaching of Lightspace to include the above features into the modified system of Ling such as the control mechanism is a light controller as taught by Aghara. The motivation for doing so would have been to generate one or more effects to interact with one or more of the users.      

Regarding claims 6, 13, 20, Ling as modified by Aghara and SOL discloses all the subject matter of the system of claim 5 with the exception wherein the details of the effect include a color of light, an intensity of illumination, or a duration of illumination.
 In a similar field of endeavor, Lightspace discloses wherein the details of the effect include a color of light, an intensity of illumination, or a duration of illumination (Lightspace, para. 76, 83: which recites the illumination source 58 is typically configured as three light emitting diodes (LEDs ), such as a red LED, a green LED and a blue LED. The illumination source 58 can also be configured as an Electro-Illuminasence (EL) back lighting driver, as one or more incandescent bulbs, or as one or more neon bulbs to illuminate the pixel 36 with a desired color and intensity to generate a visual output). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara and SOL with the teaching of Lightspace to include the above features into the modified system of Ling such as the details of the effect include a color of light, an intensity of illumination as taught by Aghara. The motivation for doing so would have been to generate one or more effects to interact with one or more of the users.

12.	Claims 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2003/0227374 A1) in view of [Aghara et al. (US 2019/0043321 A1 and SOL (US 2016/0204837 A1)] and further in view of Thomson (EP 3 099 030 A1).

Regarding claims 7, 14, 21, Ling as modified by Aghara and SOL discloses all the subject matter of the system of claim 1 with the exception wherein to transmit the audio data packet, the processor subsystem is to transmit the audio data packet using a high-definition multimedia interface protocol.
In a similar field of endeavor, Thomson discloses wherein to transmit the audio data packet, the processor subsystem is to transmit the audio data packet using a high-definition multimedia interface protocol (Thomson, para. 55: a high-definition multimedia interface (HDMI) protocol is used to transmit the data packet). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ling as modified by Aghara and SOL with the teaching of Thomson to include the above features into the modified system of Ling such as using a high-definition multimedia interface protocol to transmit the audio data packet as taught by Thomson. The motivation for doing so would have been to avoid consuming too much bandwidth.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466